





EXHIBIT 10.1


Execution Version




FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 31, 2019, is by and among CRAFT BREW
ALLIANCE, INC., a Washington corporation (the “Borrower”), the Guarantors party
hereto, and BANK OF AMERICA, N.A., as lender (in such capacity, the “Lender”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), and the Lender are parties to that certain Amended
and Restated Credit Agreement, dated as of November 30, 2015 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);


WHEREAS, the Loan Parties have requested that the Lender amend certain
provisions of the Credit Agreement; and


WHEREAS, the Lender is willing to make such amendments to the Credit Agreement
in accordance with and subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS


1.1    New Defined Terms. The following defined terms are hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:


“A-B Merger” means the purchase or acquisition, directly or indirectly, of all
of the outstanding shares of the Borrower (to the extent not already owned,
directly or indirectly, by the A-B Parent).
“A-B Merger Agreement” means that certain Agreement and Plan of Merger, dated as
of November 11, 2019 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time), by and among the Borrower, Barrel
Subsidiary, Inc., a Washington corporation, and the A-B Parent, pursuant to
which the A-B Parent has agreed to purchase or acquire, directly or indirectly,
all of the outstanding shares of the Borrower (to the extent not already owned,
directly or indirectly, by the A-B Parent).
“A-B Parent” means Anheuser-Busch Companies, LLC, a Delaware limited liability
company.
1.2    Amendment to Consolidated EBITDA. The definition of “Consolidated EBITDA”
set forth in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
    
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP, (a) Consolidated Net Income for the most
recently completed Measurement Period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication): (i)
Consolidated Interest Charges, (ii) the provision for federal, state, local and
foreign income taxes payable, (iii) depreciation and amortization expense, (iv)
non-cash charges and losses, (v) during the fiscal year ending December 31,
2019, (A) legal fees and expenses paid in cash by the Borrower in





--------------------------------------------------------------------------------







respect of the Broomfield Class Action Litigation not to exceed, in the
aggregate during such fiscal year, $1,200,000 and (B) to the extent approved in
writing by the Lender (in its sole discretion), other charges, fees and expenses
paid in cash in connection with the Broomfield Class Action Litigation not to
exceed, in the aggregate during such fiscal year, $5,300,000 (or such greater
amount as may be agreed by the Lender in its sole discretion), excluding, for
the avoidance of doubt, in each case of this cause (v), any such amounts that
have been previously added back or accrued as non-cash charges and losses
pursuant to clause (iv) above), and (vi) to the extent approved in writing by
the Lender (in its sole discretion), other charges, fees and expenses paid in
cash in connection with the A-B Merger (including, without limitation, employee
retention payments), excluding, for the avoidance of doubt, in each case of this
cause (vi), any such amounts that have been previously added back or accrued as
non-cash charges and losses pursuant to clause (iv) above) less (c) without
duplication and to the extent reflected as a gain or otherwise included in the
calculation of Consolidated Net Income for such period, non-cash gains
(including the reversal of any accrual by reason of an over-accrual of costs,
fees and expenses in respect of the Broomfield Class Action Litigation).
1.3    Amendment to Section 7.11. Section 7.11 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“(a)    Consolidated Leverage Ratio. Effective as of the Measurement Period
ending December 31, 2019, on or after the earlier to occur of (i) July 1, 2020
or (ii) the termination of the A-B Merger, as of the last day of any fiscal
quarter during any Measurement Period, permit the Consolidated Leverage Ratio to
be greater than 3.50 to 1.00.
(b)    Consolidated Fixed Charge Coverage Ratio. Effective as of the Measurement
Period ending December 31, 2019, on or after the earlier to occur of (i) July 1,
2020 or (ii) the termination of the A-B Merger, permit the Consolidated Fixed
Charge Coverage Ratio at any time to be less than 1.20 to 1.00.
(c)    Minimum Consolidated EBITDA. For the Measurement Periods ending March 31,
2020 and June 30, 2020, permit the Consolidated EBITDA as of the end of such
Measurement Period to be less than $3,000,000.”  
ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction of
the following conditions (in each case, in form and substance reasonably
acceptable to the Lender):


(a)Executed Amendment. The Lender shall have received a copy of this Amendment
duly executed by each of the Loan Parties and the Lender.


(b)Fees and Expenses. The Lender shall have received from the Borrower other
fees and expenses that are payable in connection with the consummation of the
transactions contemplated hereby and Lender’s legal counsel shall have received
from the Borrower payment of all outstanding fees and expenses previously
incurred and all fees and expenses incurred in connection with this Amendment.


(c)Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.


(d)Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Lender and its counsel.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement and the other Loan





--------------------------------------------------------------------------------







Documents are hereby ratified and confirmed, including the Liens granted
thereunder, and shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants as follows:


(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.


(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)The representations and warranties of the Borrower and each other Loan Party
contained in Article II of the Credit Agreement, Article V of the Credit
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall (i)
with respect to representations and warranties that contain a materiality
qualification, be true and correct on and as of the Amendment Effective Date and
(ii) with respect to representations and warranties that do not contain a
materiality qualification, be true and correct in all material respects on and
as of the as of the Amendment Effective Date, and except that the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively.


(e)After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)The Collateral Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Lender, for the benefit of the
Lender, which security interests and Liens are perfected in accordance with the
terms of the Collateral Documents and prior to all Liens other than Permitted
Liens.


(g)Except as specifically provided in this Amendment, the Obligations are not
reduced or modified by this Amendment and are not subject to any offsets,
defenses or counterclaims.


3.3    Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and each other Loan Document to which it is a party and acknowledges
and reaffirms (a) that it is bound by all terms of the Credit Agreement and each
other Loan Document applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.


3.4    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Lender in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable fees and expenses of the
Lender’s legal counsel.


3.6    Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Lender, as is necessary to carry out the intent of this
Amendment.







--------------------------------------------------------------------------------







3.7    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


3.9    No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Lender or the Lender’s respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON.


3.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.12    Dispute Resolution; Waiver of Jury Trial. The dispute resolution and
waiver of jury trial provisions set forth in Section 9.14 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:            
 
CRAFT BREW ALLIANCE, INC., as the Borrower
By: /s/ Andrew J. Thomas
Name:Andrew J. Thomas
Title:Chief Executive Officer





GUARANTORS:
 
 
KONA BREWERY LLC, as a Guarantor
By: /s/ Andrew J. Thomas
Name:Andrew J. Thomas
Title:Manager



 
CRAFT VENTURES, LLC, as a Guarantor
By: Craft Brew Alliance, Inc., its Manager
By: /s/ Andrew J. Thomas
Name:Andrew J. Thomas
Title:Chief Executive Officer


WYNWOOD BREWING COMPANY LLC, as a Guarantor
By:/s/ Andrew J. Thomas
Name:Andrew J. Thomas
Title:Manager






































Craft Brew Alliance, Inc.
Fourth Amendment to Amended and Restated Credit Agreement
Signature Page





--------------------------------------------------------------------------------







LENDER:
BANK OF AMERICA, N.A., as Lender





By: /s/ Michael Snook                    
Name: Michael Snook
Title: Senior Vice President


































































































Craft Brew Alliance, Inc.
Fourth Amendment to Amended and Restated Credit Agreement
Signature Page



